Citation Nr: 0113988	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether the appellant filed a timely substantive appeal 
with regard to his claim for service connection for a sinus 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from August 1962 to 
September 1972.  He claims that he developed defective 
hearing and ringing in his ears as a result of his exposure 
to acoustic trauma in service, and that he has a sinus 
disorder that began as a result of his exposure to fumes, 
exhaust, and chemicals from aircraft in service.  

The RO, in a November 1999 rating decision, denied service 
connection for defective hearing, tinnitus, and a sinus 
disorder.  Notice of that decision was sent to the appellant 
in December 1999.  In January 2000, the appellant filed a 
Notice of Disagreement (NOD) as to the November 1999 rating 
decision denials of service connection for defective hearing 
and tinnitus, and was issued a Statement of the Case in 
February 2000.  He submitted a Substantive Appeal (SA) in 
April 2000 regarding the two issues addressed in the February 
2000 SOC.  He appeared at a May 2000 Regional Office hearing 
and provided testimony pertaining to the issues of 
entitlement to service connection for defective hearing, 
tinnitus, and a sinus disorder.  The Board finds that the May 
2000 hearing testimony thereby constituted an NOD as to the 
issue of entitlement to service connection for a sinus 
disorder.  The RO subsequently issued the appellant a 
Supplemental Statement of the Case (SSOC) in September 2000 
that addressed all three issues, and which informed him that 
if the SSOC included an issue that had not been previously 
addressed in his SA, he had to perfect an appeal of such 
issue by filing a SA as to the issue within 60 days.  As the 
appellant had not perfected his appeal of the issue of 
entitlement to service connection for a sinus disorder at the 
time he received the SSOC, he was obligated to do so in a 
timely manner in order to place it before the Board.  

An NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's timely filling of a SA after an 
SOC has been issued by VA.  38 U.S.C.A. § 7105(a), (d)(1), & 
(d)(3); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  To be 
considered timely, a SA must be filed within 60 days from the 
date that the RO mails the SOC to the appellant, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, or, 
where applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time. 38 
C.F.R. §§ 20.302(b), 20.303.  

The United States Court of Veterans Appeals (Court) has held 
that a failure to submit a SA which is both timely and 
adequate results in a statutory bar to appealing that 
decision."  Roy v. Brown, 5 Vet. App. 554, 555 (1993).  In 
this case, the appellant had the later of two dates, under 
the applicable laws and regulations, to timely file a SA as 
to the issue of entitlement to service connection for a sinus 
disorder: either one year from notice of the initial decision 
(the November 1999 rating decision), which was December 16, 
1999; or 60 days from the mailing of the SSOC, which was 
September 8, 2000.  38 C.F.R. § 20.302(b).  

Although the regulations afforded the appellant until 
December 15, 2000, to perfect his appeal of the issue of 
entitlement to service connection for a sinus disorder, the 
record shows that the next reference from either the 
appellant or his representative as to that claim was in an 
April 2001 statement from the appellant's national 
representative.  A December 2000 statement from the local 
representative discussed only the issues of entitlement to 
service connection for defective hearing and tinnitus.  
Therefore, the Board opines that the appellant did not timely 
perfect his appeal of the issue of entitlement to service 
connection for a sinus disorder.  

However, the Court held in Marsh v. West, 11 Vet. App. 468 
(1998), that the Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights that belong to an applicant for VA benefits who has 
had no opportunity to present evidence or argument on a 
jurisdictional issue, and that the Board would violate the 
holdings in Bernard v. Brown, 4 Vet. App. 384 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996) by failing to address 
whether its sua sponte consideration of the question of the 
timeliness of a veteran's NOD without first according the 
veteran an opportunity to submit evidence or argument on that 
question was prejudicial.  Marsh, at 471.  

In Bernard, the Court held that "[W]hen the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."  
Bernard, at 394.  In Sutton, the Court concluded that Bernard 
required the Board either "to ask the veteran if he objected 
to Board adjudication in the first instance" of a particular 
question or to include in its statement of reasons or bases 
under 38 U.S.C. § 7104(d)(1) an explanation as to why there 
was no prejudice.  Sutton, at 564-70.  See Also 38 C.F.R. § 
19.29, (b), (c) (SOC "must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board" and must contain, inter alia, a "summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination . . . on each issue").  

Because the Board finds that a decision at this time as to 
the timeliness of the SA with regard to the claim for service 
connection for a sinus disorder would be prejudicial to the 
appellant, it concludes that it may not address the issue of 
timeliness of the SA sua sponte without asking the appellant 
if he objects to Board adjudication in the first instance of 
the timeliness issue, and, if he does, giving him the 
opportunity to present evidence concerning the issue.  

In its February 2000 SOC and the September SSOC, the RO 
denied the appellant's claims on the basis that each was not 
well grounded.  However, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, supra.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO should contact the appellant for the 
purpose of asking him if he objects to Board 
adjudication in the first instance as to 
whether he timely perfected an appeal of the 
issue of entitlement to service connection for 
a sinus disorder, and, if he so objects, giving 
him the opportunity to submit evidence and 
argument concerning the issue.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims, including the issue of 
timeliness of perfection of the claim for service connection 
for a sinus disorder.  If the benefits sought on appeal 
remain denied, the appellant and his representative should be 
furnished an SSOC and afforded an appropriate period of time 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


